Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 8, 11, 12, 15, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over US20140025241A1 to Andou et al. (hereinafter, Andou) in view of US 20210053553A1 to Akanda et al. (hereinafter, Akanda) and US20210078581A1 to Velazquez Alcantar et al. (hereinafter, Velazquez Alcantar).
Regarding claim 1, Andou discloses: a method of controlling a motor torque of an eco-friendly vehicle, the method comprising: determining a wheel behavior characteristic of a vehicle; determining a road surface characteristic of a road on which the vehicle is located based on the wheel behavior characteristic of the vehicle; and controlling a motor torque of the vehicle based on the road surface characteristic {Andou, paragraph [0004]: on split-μ roads having different road surface friction on the left and right sides of a vehicle, when the presence of slippage of the left front wheel or the right front wheel is detected by the slip [wheel behavior] detection apparatus, the drive controller reduces the torque of the torque command value sent to the drive motor [slip detection implies determining a road surface characteristic of a road on which the vehicle is located based on the wheel behavior characteristic of the vehicle]},
wherein the determining of the road surface characteristic includes when at least one of a wheel jerk (Wjerk) or a motor torque (Tmotor)_of the vehicle satisfy each preset reference range, and at least one of a wheel acceleration (Wdecel) or a wheel acceleration code count value (Cntwdecel) satisfy each preset reference range, determining the road surface characteristic as a low friction road surface, and when at least one of the wheel jerk (Wjerk) or the motor torque (Tmotor)_of the vehicle do not satisfy each preset reference range, or at least one of the wheel acceleration (Wdecel) or the wheel acceleration code count value (Cntwdecel) do not satisfy each preset reference range, determining the road surface characteristic as a high friction road surface {Andou, abstract: when both a left rear wheel and a right rear wheel are driven by first and second electric motors, and acceleration slippage occurs at either the left wheel or the right wheel, the acceleration slippage is reduced by decreasing the command motor torque (power drive torque) of the first or second electric motor connected to the wheel at which acceleration slippage was generated [road friction is related to range of wheel variable] / paragraph [0003]: a drive controller for an electric vehicle is provided with a slip detection apparatus that calculates the acceleration of the vehicle wheels [related to wheel jerk; when wheel acceleration is known, a wheel acceleration code is also known] from the rotation speed of a drive motor, and determines the presence of wheel slippage from the wheel acceleration [friction is determined from wheel acceleration] / paragraphs [0042]: As shown in FIG. 1, at the rear wheels Wr, wheel speed sensors 13A and 13B that detect the rotation speed of the left rear wheel LWr and the right rear wheel RWr are provided. Furthermore, a slip acquisition apparatus 80 is provided that can acquire, for example by sensing, the occurrence (generation) of acceleration slippage or deceleration slippage (may be referred to hereafter as simply “slippage”) at or above a predetermined amount at the left rear wheel LWr or right rear wheel RWr. / paragraph [0071]: the slip acquisition apparatus 80 compares the wheel rotation speed with the upper limit slip determination threshold / paragraph [0076]: the slip acquisition apparatus 80 compares the wheel rotation speeds and the lower limit slip determination threshold [upper and lower limits imply preset reference range]}. 
Andou does not explicitly teach the wheel jerk. Akanda remedies this and teaches in paragraph [0072]: the cost function of a model-based (LQR) controller is vehicle-level wheel jerk. In general, jerk may be deemed proportional to a rate of change of applied torque.
Andou does not explicitly teach the wheel acceleration code count value. 
It is noted that paragraph [0081] of this application defines: 
[0081] When the wheel jerk Werk and the motor torque Tmotor satisfy each preset 
reference range (YES in 464), the controller 102 may identify whether the wheel acceleration Waece and the wheel acceleration code count value Cntwdece satisfy each preset reference range (466). The wheel acceleration code may indicate the direction in which the wheel acceleration changes with a sign (+) (0) (-). The amount of change per unit time of wheel speed, i.e., the wheel acceleration becomes larger when the wheel acceleration is positive, and the wheel acceleration becomes smaller when the wheel acceleration is negative. When the sign is (0), the wheel acceleration is maintained as it is. The wheel acceleration code count value Cntweece may be a value obtained by counting and accumulating the wheel acceleration code at predetermined intervals.

The wheel acceleration code count value is an indication of the number of direction in wheel acceleration with sign (+) (0) (-). The sign may be obtained by taking derivative of the wheel acceleration. Obtaining and analyzing derivative of wheel acceleration for stable control of a vehicle is well known in the art.  Velazquez Alcantar teaches such example in paragraph [0058]: Referring now to FIG. 6, a block diagram 600 for determining a delta wheel slip acceleration threshold is shown / paragraph [0059]: Block 610 determines if the output of block 608, the filtered derivative of the absolute value of right wheel slip minus left wheel slip, is greater than a predetermined delta wheel slip threshold. If block 610 determines that the filtered derivative of the absolute value of right wheel slip minus left wheel slip is greater than the predetermined delta wheel slip threshold, block 610 outputs true or a value of one. Otherwise, block 610 outputs false or a value of zero. The output of block 610 is the delta wheel slip acceleration threshold (delta_slip_accel_thresh) flag.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wheel jerk of Akanda, and the acceleration derivative of Velazquez Alcantar with the described invention of Andou in order to decide road surface characteristic from wheel-related variables to reflect rapid and abrupt changes in wheel acceleration. 
Similar logic applies to claim 11. 
Regarding claim 2, which depends from claim 1, Andou in view of Akanda teaches: the determining of the wheel behavior characteristic comprises: determining the wheel behavior characteristic of the vehicle using a wheel speed, and the motor torque of the vehicle {Andou: abstract: the acceleration slippage is reduced by decreasing the command motor torque of the electric motor connected to the wheel at which acceleration slippage was generated [relation of motor torque with wheel behavior characteristic is implied]; paragraph [0003]: a slip detection apparatus calculates the acceleration of the vehicle wheels from the rotation speed of a drive motor, and determines the presence of wheel slippage [wheel behavior characteristic] from the wheel acceleration; paragraph [0042]: wheel speed sensors detect the rotation speed of the wheels}. Akanda teaches using a wheel jerk in determining the wheel behavior characteristic {Akanda, paragraph [0072]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wheel jerk of Akanda with the modified Andou in order to determine slip (wheel behavior characteristic). 
Similar logic applies to claim 12. 
Regarding claim 5, which depends from claim 1, Andou further teaches: calculating the wheel acceleration (Wdecel) or the wheel jerk (Wjerk) based on a rate of change of a wheel speed of a left driving wheel and a right driving wheel of the vehicle {paragraph [0039]: a vehicle drive device is described for a case of application in rear-wheel drive as an example, but the vehicle drive device may also be used for front-wheel drive; paragraph [0042]: wheel speed sensors 13A and 13B that detect the rotation speed of the left rear wheel LWr and the right rear wheel RWr are provided}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the left and right driving wheel speed sensing feature of Andou with the modified Andou in order to separately control the left and right driving wheels.
Similar logic applies to claim 15.
Regarding claim 6, which depends from claim 5, Andou further teaches:
the wheel acceleration is calculated as in Equation 1 below:

    PNG
    media_image1.png
    84
    704
    media_image1.png
    Greyscale

wherein, in Equation 1, Wdecel is the wheel acceleration, and WSPDLH and WSPDRH are the wheel speeds of the left and right driving wheels {paragraphs [0003], [0042]}. Equation 1 describes taking average value of the derivatives (acceleration) of wheel speeds. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wheel speed sensing and mathematical calculation features of Andou with the modified Andou in order to calculate wheel acceleration.
Similar logic applies to claim 16.
Regarding claim 8, which depends from claim 1, Andou further teaches: the controlling of the motor torque comprises: controlling the motor torque to reduce a wheel spin of the vehicle when the determined road surface characteristic is a low friction road surface {Andou, abstract: the acceleration slippage is reduced by decreasing the command motor torque (power drive torque) of the first or second electric motor connected to the wheel at which acceleration slippage was generated}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the torque reduction feature of Andou with the modified Andou in order to prevent unstable wheel spin on a low friction road surface.
Similar logic applies to claim 18.
Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Andou in view of Akanda and in further view of US-8831853-B1 (Barrowman et al. (hereinafter, Barrowman).
Regarding claim 7, which depends from claim 5, Andou in view of Akanda does not explicitly teach:
the wheel jerk is calculated as in Equation 2 below:

    PNG
    media_image2.png
    79
    703
    media_image2.png
    Greyscale

wherein, in Equation 2, Werk is the wheel jerk, and WSPDLH and WSPDRH are the wheel speeds of the left and right driving wheels. 
Barrowman remedies this and teaches in col. 3, lines 1-3 / col. 4, lines 14-15: incipient slip can only be detected by utilizing higher derivatives of wheel speed differences / the use of second derivative of wheel speed differences to detect slip or loss of traction is of value. It is noted that Equation 2 describes taking average value of the second derivatives of wheel speeds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second derivative of wheel speed feature of Barrowman to produce an equation taking average value of the second derivatives of wheel speeds, and to incorporate the modification with the modified Andou in order to obtain rate of change for wheel acceleration in higher derivatives.
Similar logic applies to claim 17.
Claims 9, 10, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andou in view of Akanda and in further view of US7113860B2 to Wang.
Claim 9, which depends from claim 1, has a limitation: displaying a result of determining the road surface characteristic on a display. Andou does not disclose this limitation. Wang remedies this and teaches in col. 3, lines 6-8: displaying a warning message to a driver of a vehicle when the likelihood of driving on slippery roads is high (determining the road surface characteristic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display feature of Wang with the modified Andou in order to inform the driver of the road surface characteristic. 
Similar logic applies to claim 19.
Regarding claim 10, which depends from claim 9, Wang further teaches: wherein the displaying comprises: displaying on the display that the current road surface is a low friction road surface when the road surface characteristic determination result is the low friction road surface {col. 3, lines 6-8}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display feature for low friction road surface of Wang with the modified Andou in order to inform the driver of the low friction road surface.
Similar logic applies to claim 20.

Response to Arguments
Applicant's arguments filed June 7, 2022 have been fully considered but they are not persuasive. 
Applicant argued that Andou, Akanda and Alcantar fail to teach the limitation of using either a preset range for a wheel acceleration or a preset range for a wheel acceleration code count value to determine a road surface characteristic.
Examiner respectfully disagree.
Examiner points out that Andou discloses predetermined standard for wheel acceleration  and a wheel acceleration code count value is derived from wheel acceleration.  For example, Andou provides related disclosure in paragraph [0072]: when the slip acquisition apparatus 80 acquires information that indicates that either of the wheel rotation speeds LR or RR has exceeded the upper limit slip determination threshold rotation speed LVmax or RVmax (LR>LVmax, or RR>RVmax), the determination is made that acceleration slippage (excess slippage) at or above a predetermined level has been generated at a rear wheel Wr (LWr, RWr).
It is noted that Andou discloses predetermined standard for wheel acceleration and wheel jerk is a value derived from wheel speed. Controlling motor torque and wheel speed and acceleration to provide driving force while preventing wheel slip on a given road surface condition is well known in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/SZE-HON KONG/Primary Examiner, Art Unit 3661